United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
DEFENSE FINANCE & ACCOUNTING
SERVICE, Fort Sill, IN, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-914
Issued: November 29, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

On March 14, 2012 appellant filed a timely application for review of an October 6, 2011
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for a
schedule award.
The Board has duly considered the matter and notes that the case is not in posture for a
decision. On March 16, 2004 appellant was injured in a slip and fall. OWCP accepted the claim
for right sprain/strain lumbosacral joint/ligament and right thoracic or lumbosacral neuritis or
radiculitis. Appellant requested a schedule award and submitted a September 9, 2010 report
from Dr. John W. Ellis, a Board-certified family practitioner, who opined that, under the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides), appellant had 13 percent impairment of the right leg and 20
percent impairment of the left leg based on motor and sensory deficits. On November 9, 2010 an
OWCP medical adviser reviewed Dr. Ellis’s September 9, 2010 impairment evaluation and
explained that his interpretation of findings from a June 24, 2010 electromyogram/nerve
conduction velocity study (EMG/NCV) differed from that of Dr. Ellis regarding whether there
was evidence of lumbar spinal nerve motor radiculopathy. Based on this and other concerns, the
medical adviser requested that OWCP obtain another evaluation.

Thereafter, appellant submitted a June 9, 2011 report, Dr. M. Stephen Wilson, an
orthopedic surgeon, who opined that, under the sixth edition of the A.M.A., Guides, appellant
had 14 percent right leg impairment and 22 percent left leg impairment due to motor and sensory
deficits. Dr. Wilson explained the methodologies used to compute the impairment rating. On
June 13, 2011, OWCP referred appellant for a second opinion regarding her schedule award
claim. In a July 7, 2011 report, Dr. Michael S. Smith, a Board-certified physiatrist and OWCP
referral physician, reviewed appellant’s history, noted findings and diagnoses. He stated that
appellant’s examination showed no evidence of radiculopathy but clear symptoms of spinal
stenosis with pseudoclaudication symptoms. Dr. Smith opined that while appellant had disability
related to pain and mobility, no award could be provided under the A.M.A., Guides based on her
spine condition. On July 21 2011 an OWCP medical adviser reviewed the statement of accepted
facts and Dr. Smith’s July 7, 2011 impairment evaluation. Based on Dr. Smith’s report and the
A.M.A., Guides, the medical adviser found no impairment of the lower extremities. In an
October 6, 2011 decision, OWCP denied appellant’s schedule award claim. Weight of the
medical evidence was accorded to the medical adviser’s review of Dr. Smith’s July 7, 2011
impairment evaluation.
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment. These procedures contemplate that the medical adviser shall review
all germane medical reports as they specify that, when more than one evaluation of the
impairment is present, it will be especially important for the medical adviser to provide medical
reasoning.1 In this instance, the medical adviser did not review Dr. Wilson’s June 9, 2011 report.
His review only addresses Dr. Smith’s July 7, 2011 report. OWCP did not explain why it found
it unnecessary to consider Dr. Wilson’s opinion on permanent impairment in light of its
procedures. Accordingly, the case shall be remanded for further development.
On remand, OWCP shall forward the complete record to OWCP’s medical adviser for a
determination of whether appellant has any impairment due to her March 16, 2004 employment
injury. After such further development as OWCP deems appropriate, a de novo decision shall be
issued regarding appellant’s claim for a schedule award.2

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter
2.808.6d (January 2010).
2

Due to the Board’s disposition of this case, appellant’s arguments on appeal will not be addressed.

2

IT IS HEREBY ORDERED THAT the October 6, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this order of the Board.
Issued: November 29, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

